Citation Nr: 0931077	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  04-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to August 11, 1997 
for the grant of service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to an effective date prior to August 11, 1997 
for the grant of service connection for status post 
discectomy, degenerative joint disease of the lumbosacral 
spine.

3.  Entitlement to an initial rating in excess of 20 percent 
for status post discectomy, degenerative joint disease of the 
lumbosacral spine.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady - 
Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1955 to 
June 1959.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision. 

The Board in a January 2007 decision denied the above 
captioned issues regarding the effective dates for service 
connection for back and lung disabilities, and remanded the 
claim regarding an initial rating in excess of 20 percent for 
a lower back disability for further development.

The Veteran appealed the two issues regarding effective dates 
to the Court of Appeals for Veterans Claims (Court) which 
partially vacated the January 2007 Board decision and 
returned the Veteran's claim to the Board for compliance with 
a joint motion for remand.

It is noted that the Veteran has testified at a hearings 
before two separate Veterans' Law Judges (VLJ) in 2000 and 
2005.  The VLJ who conducted the 2005 hearing has since 
retired from the Board.  The Veteran was offered the 
opportunity to testify at an additional hearing before the 
Board, but he declined.

In correspondence by the Veteran dated in October 2003, and 
received by VA in December 2003, the Veteran raised the issue 
of a total disability rating based on individual 
unemployability (TDIU).  To date, no action has been taken on 
this claim.  It is, therefore, referred back to the agency of 
original jurisdiction for appropriate disposition.


FINDINGS OF FACT

1.  The Veteran was denied service connection for a lung 
disorder by a September 1979 rating decision; and an appeal 
was not perfected.  His applications to reopen the claim were 
subsequently denied in November 1991, and April 1993.  

2.  On August 1, 1994 the Veteran submitted an application to 
reopen his claim for service connection for a lung disability 
which was denied in October 1994.

3.  A letter, received in August 1995, constitutes a notice 
of disagreement with the October 1994 denial of his 
application to reopen his previously denied claim for service 
connection for chronic obstructive pulmonary disease (which 
claim was ultimately granted in an October 2003 rating 
action).

4.  The Veteran was initially denied service connection for a 
back disorder by a March 1974 rating decision that was 
affirmed by the Board in July 1974.  

5.  In August 1996, the Veteran submitted an informal claim 
to reopen his previously denied claim for service connection 
for a back disorder.  

6.  In September 1996, the RO advised the Veteran it was 
necessary for him to furnish evidence his claimed condition 
was incurred in or aggravated by service for the RO to 
reconsider the claim.  

7.  In August 1997, less than one year later, the Veteran 
submitted new and material evidence consisting of a 1974 VA 
hospital summary that included the Veteran's reported history 
of intermittent back pain since service in 1955.  

8.  In an October 2003 rating action, the RO granted service 
connection for a low back disability, effective from August 
1997.  

9.  The medical evidence fails to show listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

10.  The range of motion in the Veteran's lumbar spine 
exceeds 30 degrees, even accounting for pain and other 
functional limitation; and the totality of evidence shows 
that the Veteran has at most moderate limitation of motion in 
his lower back.

11.  Evidence sufficient to support a clinical diagnosis of a 
neurological deficit has not been shown by the medical 
evidence of record.

12.  The evidence fails to show severe intervertebral disc 
syndrome (IVDS) with only intermittent relief.

13.  The evidence fails to show any bed rest has been 
prescribed to treat the Veteran's lower back disability.


CONCLUSIONS OF LAW

1.  Criteria for an effective date of August 1, 1994 for the 
grant of service connection for chronic obstructive pulmonary 
disease have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).

2.  Criteria for an effective date of August 16, 1996 for the 
grant of service connection for degenerative joint disease of 
the lumbosacral spine have been met. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).

3.  Criteria for a rating in excess of 20 percent for a lower 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 
5292, 5293, 5295 (1997); 38 C.F.R. § 4.71a, DCs 5237, 5243 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Dates

The Veteran seeks an effective date prior to August 11, 1997 
for the grant of service connection for both a respiratory 
disability and a lower back disability.  The Veteran has made 
several arguments previously for why he believes earlier 
effective dates are warranted.

Specifically, he contends that because he had these 
disabilities when he separated from service in 1959, he 
should be compensated from that date.  He also contends that 
since he originally filed for service connection for his back 
disability in 1974 and his respiratory disability in 1979; 
and, because his claims were eventually granted, his 
effective date should reach at least back to those dates.

Under applicable criteria, the effective date of an award of 
compensation based on an original claim (received beyond one 
year after service discharge) or a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
the Secretary.  See 38 U.S.C.A. § 5101(a).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.

COPD

Service connection has been established for the Veteran's 
chronic obstructive pulmonary disease (COPD) effective August 
11, 1997.  Historically, the Veteran filed a claim for 
service connection for a lung disorder in August 1979.  The 
claim was denied at that time and the Veteran did not perfect 
an appeal.  Therefore, that decision was final, and the claim 
closed as of that date.  See 38 U.S.C.A. § 4005(c) (1976); 38 
C.F.R. § 3.160, 19.118, 19.153 (1979).  In October 1991, the 
Veteran again attempted to reopen his lung disorder claim, 
but he was denied once again in November 1991, which was 
affirmed by the Board in April 1993.  That decision also 
became final.  See 38 U.S.C.A. § 7104(b) (West 1991); 38 
C.F.R. § 20.1100 (1992).  The Veteran has not alleged that a 
clear and unmistakable error was made with regard to the 
Board's decision.

On August 1, 1994, a letter was received from the Veteran 
raising the issue of service connection for a lung disorder.  
The RO denied this claim in an October 1994 rating decision.  
In August 1995, the Veteran submitted a letter seeking a 
"rereview" of his lung claim, and submitting an additional 
letter from his private physician.  The Veteran's 
representative also submitted a cover letter asking for a 
reconsideration of the Veteran's lung condition.  

As pointed out in the joint motion for remand, a notice of 
disagreement is essentially a written communication from a 
claimant expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO and a desire to contest 
the result.  See 38 C.F.R. § 20.201.  Additionally, it is 
noted that no special wording is required for a document to 
constitute a notice of disagreement.

Following his filing of that document, the Veteran continued 
to pursue service connection for a respiratory condition, 
writing his congressmen and the president, and even 
expressing frustration at the difficulty he was having 
reopening his claim.  As such, the Board concludes that the 
August 1995 document constitutes a notice of disagreement 
with the October 1994 rating decision; and therefore, a 
statement of the case should have been issued.  The Veteran 
was finally issued a statement of the case in December 1997, 
and he perfected his appeal to the Board that month.  
Following additional development as directed by the Board, 
the Veteran's claim was eventually granted.  As such, August 
1, 1994 (the date the Veteran's claim was received) should 
serve as the effective date for the grant of the Veteran's 
claim of entitlement to service connection for a lung 
disability; and to that extent, the Veteran's claim is 
granted. 

While this decision grants an effective date of August 1994, 
the Veteran did assert that because he had a lung disability 
when he separated from service in 1959, he should be 
compensated from that date.  He also contended that since he 
originally filed for service connection for his respiratory 
disability in 1979, and, because his claims were eventually 
granted, his effective date should reach at least back to 
those dates.  It is noted that the joint motion for remand 
did not advance either of these arguments, arguing only that 
August 1994 should be the effective date for the grant.  
Nevertheless, because the Court order granting the joint 
motion for remand vacated the Board's prior decision, the 
Board will address this matter once again.

Although the Veteran was diagnosed with a lung disorder as 
early as 1955, he did not file a successful claim until 
August 1994.  The Court of Appeals for Veterans Claims has 
consistently held that "the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA."  Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  The date that the condition 
began is not dispositive. Therefore, the Veteran's contention 
regarding an effective date in 1959 (his date of separation 
from service) is not controlling.

Regarding the requested effective date of 1979, the date of 
the Veteran's first claim for service connection, the Board 
notes that the denial at that time was unappealed, and the 
subsequent denials in November 1991 and April 1993 were 
final.  It was not until he filed his claim in August 1994 
that new and material evidence eventually was added to the 
file and the claim was able to be reopened and ultimately 
granted.

In sum, from 1979 to 1994, the evidence was insufficient to 
grant the Veteran's claim.  In the context of the August 1994 
claim, new evidence sufficient to establish the requisite 
elements of service connection under 38 C.F.R. § 3.303 came 
in, and the claim was granted.  The Board is bound by the 
applicable statutes and regulations, and as such, an 
effective date earlier than August 1994 is not warranted.

Degenerative Joint Disease

Service connection has been established for the Veteran's 
degenerative joint disease (DJD) of the lumbosacral spine 
effective August 11, 1997.  The Veteran first brought a 
service connection claim for a back injury in February 1974.  
This was denied by rating decision in March 1974, which was 
upheld by the Board in July 1974.  Thus, that decision was 
final, and the claim closed at that time.  See 38 U.S.C.A. § 
4004(b) (1970); 38 C.F.R. § 19.104 (1973).  The Veteran next 
attempted to reopen his claim in a letter received August 16, 
1996.  In a September 1996 letter, the RO advised the veteran 
that it was necessary for him to furnish evidence his claimed 
condition was incurred in or aggravated by service for the RO 
to reconsider the claim.  In August 1997, less than one year 
later, the Veteran submitted new and material evidence 
consisting of a 1974 VA hospital summary that included the 
Veteran's reported history of intermittent back pain since 
service in 1955.  In an October 2003 rating action, the RO 
granted service connection for a low back disability, 
effective from August 1997.  

As set out above, the effective date for a grant of service 
connection on the basis of the receipt of new and material 
evidence following a final prior disallowance is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  Further, if new and material evidence was 
received prior to the expiration of the appeal period, or 
prior to the appellate decision if a timely appeal has been 
filed, the evidence must be considered as having been filed 
with the claim that was pending at the beginning of the 
appeal period, and therefore, the effective date is based on 
the date the earlier claim was filed.  Likewise, a claim is 
not considered abandoned unless where the evidence requested 
by the RO is not furnished within 1 year after the date of 
request.  38 C.F.R. § 3.158.  

In this case, after the Board's denial in 1974, the Veteran 
next submitted his claim to reopen in August 1996.  The 
following month the Veteran was advised it was necessary for 
him to submit evidence to support his claim.  Less than one 
year later, the Veteran did just that, providing a 1974 
record that included a medical history of back complaints 
dating to service.  As this record can be arguably construed 
as new and material, and was submitted within one year of the 
RO's instruction to submit such evidence, this sequence 
serves to continue the claim that was made in August 1996.  
Although this claim was then denied in September 1997, the 
Veteran perfected an appeal of that 1997 decision, and the 
matter was ultimately granted in an October 2003 rating 
decision, effective from August 1997.  As the claim from 
which the appeal arose was the Veteran's August 1996 
correspondence, however, the criteria to establish an 
effective date from the date that letter was received has 
been presented.  Accordingly, an effective date of August 16, 
1996, for the award of service connection for status post 
discectomy, degenerative joint disease of the lumbosacral 
spine is granted.  


II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The Veteran's back is currently rated at 20 percent under 
38 C.F.R. § 4.71a, DC 5237 for a lumbosacral strain.

However, during the course of the Veteran's appeal, the 
regulations for rating disabilities of the spine were 
revised.  All applicable versions of the rating criteria will 
be considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.  As such, consideration must be accorded 
to the regulations in effect at the time the Veteran filed 
his claim.

At the time the Veteran filed his claim, a 20 percent rating 
could have been assigned under DC 5295 for a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating was assigned when there is evidence of a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

The medical evidence shows the presence of muscle spasms, but 
the general disability picture presented by the Veteran's 
medical records fails to show that a rating in excess of 20 
percent is warranted under DC 5295.  

The evidence fails to show any listing of the spine.  For 
example, x-rays of the Veteran's back in July 2001 showed a 
normal alignment; and, while some lumbar flattening was seen 
at the Veteran's March 2007 VA examination, it was 
specifically found that the Veteran's spine did not list.

A review of the medical treatment records and examination 
reports also fails to reveal evidence of a positive 
Goldthwaite's sign.  

Additionally, the evidence fails to show marked limitation of 
forward bending in the standing position.  Throughout the 
course of the Veteran's appeal, range of motion testing has 
consistently shown decreased range of motion in his lumbar 
spine; however, the limitation has not been to the degree 
that it could reasonably be considered "marked."  (As 
discussed further below when addressing Diagnostic Code 
5292.)  The evidence also fails to show loss of lateral 
motion. 

As such, the criteria for a rating in excess of 20 percent 
have not been met under DC 5295.

At the time the Veteran's claim was filed, a rating in excess 
of 20 percent was also available based on limitation of 
motion of the lumbar spine rated under DC 5292.  Under this 
diagnostic code, 20 and 40 percent ratings were assigned 
based on whether the limitation of motion of the lumbar spine 
was moderate or severe, respectively.  

The words "moderate" and "severe" were not defined in the 
VA Schedule for Rating Disabilities.  Rather, all the medical 
evidence was to be evaluated to determine the appropriate 
rating that would compensate the Veteran for impairment in 
earning capacity, functional impairment, etc.  Nevertheless, 
the revised regulations (in 2003) provide definitions of 
normal orthopedic movement.  While these measures are not 
binding on the old criteria, they are useful as guidance in 
determining the severity of a spinal injury.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).

Over the course of his appeal, the Veteran has had the range 
of motion in his back tested on a number of occasions.  At a 
VA examination in July 2000, the Veteran complained of pain, 
weakness, stiffness, fatigability, and lack of endurance.  
There was objective evidence of painful motion, spasm, 
weakness, and tenderness; however, the Veteran demonstrated 
forward flexion to 60 degrees, and the examiner indicated 
that motion stopped where pain began.  

At a VA examination in July 2001, the Veteran complained of 
pain, weakness, stiffness, fatigability, and lack of 
endurance; and the examiner noted that there was evidence of 
painful muscle spasm, weakness, and tenderness.  However, the 
Veteran had forward flexion to 50 degrees, and once again it 
was noted that motion stopped where pain began.  

In March 2002, it was noted that the Veteran had full range 
of motion in his back.

At a VA examination in September 2003, the Veteran complained 
of pain, weakness, stiffness, fatigability, and lack of 
endurance.  It was noted that Motrin was his main medication, 
and his back hurt all the time.  However, motion stopped 
where pain began, and the Veteran had forward flexion to 62 
degrees.  There was otherwise evidence of painful motion, 
spasm, weakness, and tenderness.

In October 2003, the Veteran demonstrated 50 degrees of 
forward flexion; and in May 2004, the Veteran again 
demonstrated 50 degrees of forward flexion.

In December 2004, June 2005, January 2006, and September 2006 
limitation of motion in the Veteran's lumbar spine was noted, 
but no specific measurements were provided.

The Veteran was then provided with a VA examination in March 
2007 where it was noted that he had decreased motion, 
stiffness and pain, but he denied a history of fatigue, 
weakness, or spasms.  Range of motion testing showed active 
forward flexion from 0-40 degrees with pain from 0-40.  
Although, the Veteran only had pain from 20-45 on passive 
testing.  Likewise, the examiner indicated that the Veteran 
was very histrionic with much grimacing, grunting, and 
guarding with all range of motion attempts, suggesting 
exaggeration of symptoms and the Veteran also would only 
attempt one set of repetitions.   

There is little doubt that the range of motion in the 
Veteran's back is decreased as a result of his lower back 
disability; and there has been considerable fluctuation in 
the measurements that have been taken.  However, at no point 
during the course of his appeal has the Veteran demonstrated 
severe or marked limitation of motion; as his range of motion 
credibly demonstrated has been consistently to at least 40 
degrees.  

Under the old rating criteria, a rating in excess of 20 
percent could also be assigned based on intervertebral disc 
syndrome (IVDS).  Under the regulations in effect prior to 
September 2002, a 20 percent rating was assigned for moderate 
IVDS, with recurring attacks; while a 40 percent rating was 
assigned for severe IVDS, with recurring attacks and with 
only intermittent relief.  38 C.F.R. § 4.71a, DC 5293.  Here, 
however, the evidence fails to support a finding of severe 
IVDS with recurring attacks and only intermittent relief.

For example, at the Veteran's most recent VA examination in 
March 2007, the Veteran complained of chronic lower back pain 
which intermittently radiated into his thighs and down to his 
knees; however, it was noted that the Veteran had responded 
well to treatment, and the examiner indicated that the 
Veteran's back disability had no impact on toileting or 
grooming; a mild impact on shopping, traveling, bathing and 
dressing; and only a moderate impact on chores and 
recreation.  While the Veteran reported having intermittent 
pain down the back of his left leg since around 1997; the 
examiner indicated that this had responded well to 
treatments, and found no muscle atrophy and normal muscle 
tone.

Further, there is no dispute that the Veteran's back is 
painful at times.  For example, in June 2005, January 2006 
and September 2006, straight leg raises were positive for 
radicular burning.  However, even when this was seen, the 
straight leg raises were not positive until more than 50 
degrees, and usually at a much higher level.  Moreover, the 
Veteran himself stated at the March 2007 VA examination that 
the pain only intermittently radiated.  As such, because the 
pain was only intermittently radiating, the implication is 
that there was not radiating pain the majority of the time; 
and, therefore, it cannot be said that the Veteran had only 
intermittent relief.

Accordingly, the evidence fails to show severe IVDS with only 
intermittent relief; and, therefore, a rating in excess of 20 
percent is not available under those criteria.

In September 2002, the regulations governing IVDS were 
revised such that IVDS is now rated under 38 C.F.R. § 4.71a, 
DC 5243 depending on the number of incapacitating episodes a 
person has over a 12 month period.  An incapacitating episode 
is a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  A 20 percent rating is assigned for 
incapacitating episodes with a total duration of between two 
and four weeks in a 12 month period.  A 40 percent rating is 
assigned for incapacitating episodes with a total duration of 
between four and six weeks in a 12 month period.

However, in this case, the evidence fails to show that bed 
rest has been prescribed during the course of the Veteran's 
claim, and the Veteran has not voiced such a contention.  As 
such, a rating in excess of 20 percent is not warranted based 
on IVDS under the revised criteria.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the new criteria, a 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees.  A 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  A rating in excess of 40 percent requires the presence 
of unfavorable ankylosis of the entire thoracolumbar spine.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

As noted above, the Veteran has consistently demonstrated 
range of motion in his lumbar spine that exceeds the 30 
degree limit required for a rating in excess of 20 percent.  
At a VA examination in July 2000, the Veteran demonstrated 
forward flexion to 60 degrees, and the examiner indicated 
that motion stopped where pain began.  At a VA examination in 
July 2001, the Veteran had forward flexion to 50 degrees, and 
once again it was noted that motion stopped where pain began.  
In March 2002, it was noted that the Veteran had full range 
of motion in his back.  At a VA examination in September 
2003, the Veteran had forward flexion to 62 degrees, and it 
was noted that motion stopped where pain began.  In October 
2003 and May 2004, the Veteran demonstrated 50 degrees of 
forward flexion; and in December 2004, June 2005, January 
2006, and September 2006 limitation of motion in the 
Veteran's lumbar spine was noted, but no specific 
measurements were provided.

The Veteran was then provided with a VA examination in March 
2007 where he demonstrated active forward flexion from 0-40 
degrees with pain from 0-40, (although, the Veteran only had 
pain from 20-45 on passive testing).  However, as previously 
noted at this examination, the examiner found that the 
Veteran was very histrionic with grimacing, grunting, and 
guarding with all range of motion attempts; and he would only 
attempt one set of repetitions.  In view of this, the Board 
does not consider the limitations shown on this report to be 
credible.

As such, the Board concludes that the Veteran has 
demonstrated forward flexion that exceeds the 30 degree limit 
for a 40 percent rating; and, therefore, a rating in excess 
of 20 percent based on limitation of motion of the spine is 
not available under the revised criteria.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
However, while some additional functional limitation from 
pain was identified; the evidence fails to show that it is of 
such significance as to warrant a 40 percent rating.    

Throughout the course of his appeal, the Veteran has 
consistently shown range of motion that greatly exceeded what 
would be required for a rating in excess of 20 percent; and 
the only evidence that would even suggest a rating in excess 
of 20 percent appeared at a VA examination in March 2007, 
when the examiner indicated that all range of motion in the 
Veteran's back was painful (pain on motion was noted in other 
treatment records, but the 2007 examination was the only time 
that painful motion was actually noted to appear below 30 
degrees).  However, the Veteran was noted to be "very 
histrionic" at the examination; and, despite this finding of 
painful motion, the examiner indicated that the Veteran's 
back disability had no impact on toileting or grooming; a 
mild impact on shopping, traveling, bathing and dressing; a 
moderate impact on chores and recreation, and only had a 
severe impact on exercise.  As such, it has not been shown 
that the Veteran is more functionally limited than is 
currently represented by the 20 percent rating that is 
assigned for limitation of motion.  

In addition to the rating the Veteran is assigned for the 
orthopedic manifestations of his lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability (in addition to orthopedic 
manifestations), including, but not limited to, bowel or 
bladder impairment.  

At his hearing, the Veteran indicated that he had pain that 
radiated into his legs, and the Board then remanded his claim 
to investigate these assertions.  However, while the Veteran 
has periodically complained of radiating pain, the objective 
medical evidence has failed to disclose a neurological 
disability. 

In October 2003, the Veteran's deep tendon reflexes were 
symmetrical, no gross motor deficits were seen, there was no 
atrophy, pinprick was negative in the Veteran's lower 
extremities; and the doctor indicated that there was no 
current radiculopathy.  Similar findings were indicated in 
treatment records from May 2004, June 2005, and January 2006, 
and in September 2006 a doctor once again found no current 
radiculopathy.  

As noted above, the Veteran's claim was remanded to 
investigate his complaints of radiating pain.  He underwent a 
VA examination in March 2007 where he complained of chronic 
lower back pain which intermittently radiated into his thighs 
and down to his knees.  The Veteran denied any history of 
urinary or fecal incontinence, and the examiner found no 
muscle atrophy or abnormal muscle tone.  The Veteran did 
demonstrate absent ankle jerks and diminished knee jerks on 
reflex testing, but sensory function was normal in both lower 
extremities and accompanied by normal muscle tone.  
Furthermore, after conducting all the tests he deemed 
necessary, the examiner concluded that despite absent ankle 
jerks and diminished knee jerks there was no evidence of 
peripheral neuropathy found, and he also found no evidence of 
nerve dysfunction.

Additionally, no radiculopathy was found at VA treatment 
sessions in April 2007, July 2007, January 2008, and August 
2008.

As such, while the Veteran has complained of radiating leg 
pain at various times during his appeal, the objective 
medical evidence, has failed to substantiate the presence of 
a neurological disability that is of such severity so as to 
warrant an additional rating; and, therefore, a rating in 
excess of 20 percent is not available under that criteria.

Accordingly, the criteria for a schedular rating in excess of 
20 percent have not been met with regard to the Veteran's 
lower back disability.

If an exceptional case arises where ratings based on the 
statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made.  
38 C.F.R. § 3.321(b)(1).  The Court has held that the 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step 
inquiry, the responsibility for which may be shared among the 
RO, the Board, and the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  Thune v. Peake, 
22 Vet. App. 111.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.   This means that initially there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria does not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran is limited 
as a result of his back disability.  However, the medical 
evidence fails to show anything unique or unusual about his 
lower back disability that would render the schedular 
criteria inadequate.  The Veteran's main back symptoms 
include muscle spasms, pain, and limitation of motion, all of 
which are specifically accounted for in the rating criteria.  
Furthermore, even if the symptoms were considered to render 
the schedular criteria inadequate, the Veteran has not been 
hospitalized as a result of his back; and while he reported 
to the VA examiner in 2007 that he had not worked in more 
than 20 years on account of his back, the examiner found that 
the Veteran's back did not prevent any activities of daily 
living other than sports.  As such, it would not be found 
that his disability met the "governing norms" of an 
extraschedular rating.  Accordingly, an extraschedular rating 
is not warranted.

Therefore, as the criteria for a rating in excess of 20 
percent for a lower back have not been shown on either a 
schedular or extraschedular basis, the Veteran's claim is 
denied.
III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the claim for an increased rating for a lower 
back disability, it is noted that the Veteran's claim was for 
service connection, which was granted.  He then appealed the 
downstream issue of the rating that had been assigned.  Under 
these circumstance, since the original claim was granted, 
there are no further notice requirements under the 
aforementioned law.  

With regard to the two effective date claims, the Veteran 
appealed the effective date assigned in the initial grant of 
service connection, which is again a downstream appeal; 
nevertheless, notice was provided by a letter dated in March 
2004, which informed the Veteran of all the elements required 
by the Pelegrini II Court as stated above; and the Veteran 
was informed how disability ratings and effective dates are 
formulated by a July 2004 statement of the case.  

With respect to the duty to assist, the relevant VA treatment 
records have been obtained.  The Veteran was also provided 
with several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the Veteran 
testified at a hearing before the Board.  Accordingly, there 
is no prejudice to the Veteran in adjudicating this appeal.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

An effective date of August 1, 1994 is assigned for service 
connection for chronic obstructive pulmonary disease, and to 
that extent the Veteran's claim is granted.  

An effective date of August 16, 1996 is assigned for service 
connection for status post discectomy, degenerative joint 
disease of the lumbosacral spine, and to that extent the 
Veteran's claim is granted.  

A rating in excess of 20 percent for status post discectomy, 
degenerative joint disease of the lumbosacral spine is 
denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


